                                         Case 3:19-cv-05822-WHA Document 306 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8       In re Glumetza Antitrust Litigation                Case No. 19-cv-05822-WHA (RMI)
                                   9
                                                                                              ORDER ON ADMINISTRATIVE
                                  10                                                          MOTION TO SEAL
                                  11     *This document relates to all actions*               Re: Dkt. No. 288
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs have moved to seal a number of exhibits to a jointly-filed discovery letter brief

                                  15   which consist of privilege logs provided by Defendants Lupin Pharmaceuticals Inc., and Lupin

                                  16   Ltd. (collectively, “Lupin”). See Admin. Mtn. to Seal (dkt. 288) at 2-3. In their own motion to

                                  17   seal, Plaintiffs submit that they do not believe these exhibits need to be sealed at all (see id. at 2),

                                  18   but have nevertheless moved to seal the entirety of each of these privilege log exhibits because

                                  19   they were advised to do so by Lupin until such time that Lupin has “more time” to offer its

                                  20   suggestions as to proposed redactions. Id. at 2.

                                  21           Courts in this circuit begin the analysis of such issues with the proposition that there is a

                                  22   strong presumption in favor of public access when deciding whether to seal records. Kamakana v.

                                  23   City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Ctr. for Auto Safety v. Chrysler

                                  24   Grp. LLC, 809 F.3d 1092, 1099 (9th Cir. 2016); see also Liaw v. United Airlines, Inc., No. C 19-

                                  25   00396 WHA, 2019 U.S. Dist. LEXIS 204492, at *28 (N.D. Cal. Nov. 22, 2019). Furthermore,

                                  26   Civil Local Rule 79-5(b) requires that administrative motions to file under seal be narrowly

                                  27   tailored such that they only seek the sealing of sealable material. See Bronson v. Samsung Elecs.

                                  28   Am., Inc., No. C 18-02300 WHA, 2019 U.S. Dist. LEXIS 226306, at *2-3 (N.D. Cal. May 28,
                                         Case 3:19-cv-05822-WHA Document 306 Filed 06/29/20 Page 2 of 2




                                   1   2019). Supporting declarations, therefore, may not rely on boilerplate language or vague assertions

                                   2   of potential harm, instead, they must explain with particularity why an entire document, or some

                                   3   portion thereof, constitutes sealable material under the applicable legal standard. Bronson, No. C

                                   4   18-02300 WHA, 2019 U.S. Dist. LEXIS 226306 at *2-3. Because Plaintiffs’ motion fails to satisfy

                                   5   these standards, the motion is DENIED.

                                   6          Accordingly, Plaintiffs and Lupin are herewith ORDERED to promptly meet and confer

                                   7   regarding the suitable degree of redactions which should attend these exhibits, such that Plaintiffs

                                   8   can refile the motion to seal forthwith, along with the appropriately redacted exhibits, in

                                   9   compliance with the authorities cited above.

                                  10          IT IS SO ORDERED.

                                  11   Dated: June 29, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    ROBERT M. ILLMAN
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         2
